Citation Nr: 0408838	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  99-02 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected post-operative residuals of 
hallux rigidus, with degenerative joint disease of the first 
metatarsophalangeal joint of the left foot.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected post-operative residuals of 
hallux rigidus, with degenerative joint disease of the first 
metatarsophalangeal joint of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to December 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas, that denied the above claims.

In July 2003, a videoconference hearing was conducted over 
which the undersigned Veterans Law Judge presided.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

During his videoconference hearing before the Board, the 
veteran indicated that he had been examined for his service-
connected disabilities by a physician at the Texas 
Rehabilitation Commission.  These records should be obtained 
on remand prior to further disposition of this matter.

Additionally, the veteran indicated that he had been 
receiving ongoing treatment at the VA Medical Center in 
Dallas, Texas, approximately every two to three months, with 
the most recent being one month prior to the date of the 
hearing.  Review of the evidence reveals that VA outpatient 
treatment record subsequent to June 2001 are not of record.  
These records should also be obtained on remand.

As the case must be remanded for the foregoing reasons, the 
veteran should be afforded a VA examination to assess the 
current severity of his service-connected foot disabilities.

Accordingly, this claim is REMANDED for the following action:

1.  Review the record and take any 
necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003).  The 
RO should ensure that the veteran has 
been properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claims, (b) the information and evidence 
that VA will seek to obtain on his 
behalf, and (c) the information and 
evidence that he is expected to provide.  

2.  Make arrangements to obtain the 
veteran's treatment records from the 
Texas Rehabilitation Commission, 
including from Dr. Richard David, dated 
since 2001, and from the VA Medical 
Center in Dallas, Texas, dated since 
2001.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA examination of the 
feet.  The examiner should be provided a 
copy of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected post-operative 
residuals of hallux rigidus, with 
degenerative joint disease of the first 
metatarsophalangeal joints of the right 
and left feet. 

The examiner should note the range of 
motion for the right and left feet and/or 
first metatarsophalangeal joints and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the right and left foot 
and/or first metatarsophalangeal joints 
are used repeatedly.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should discuss in detail the 
effect of the symptomatology resulting 
from the service-connected post-operative 
residuals of hallux rigidus, with 
degenerative joint disease of the first 
metatarsophalangeal joints, on the 
function of the feet and the degree of 
impairment of function to the feet.  

The examiner should also indicate whether 
there is any malunion or nonunion of the 
tarsal or metatarsal bones, and if so, 
the severity thereof.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

Further, the examiner is requested to provide 
a full description of the effects of the 
veteran's service-connected foot disorders 
upon his ordinary activity, including 
employment.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Specific attention is directed to 
the examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decisions with respect to 
the claims on appeal remain adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




